PER CURIAM.
Appellant, William Todd Overcash, appeals numerous civil contempt orders. The Order on Motion for Contempt and Enforcement was based on a void order. As a result, we reverse that order. Fisher v. State, 840 So.2d 325, 381 (Fla. 5th DCA 2003). In addition, the Order on Amended Motion for Indirect Civil Contempt lacked the requisite findings of fact establishing that Appellant had the present ability to make the ordered payments. See Bowen v. Bowen, 471 So.2d 1274, 1280 (Fla.1985) (explaining that in the event court finds party in civil contempt “trial judge must separately find that the contemnor has the present ability to pay the purge amount before incarceration can be imposed to obtain compliance with the court order”). We, therefore, reverse that order and remand with instructions that the lower court include the appropriate findings of fact to support the order. In all other respects, we affirm.
REVERSED and REMANDED.
TORPY, C.J., ORFINGER and COHEN, JJ., concur.